DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated June 20, 2019 has been entered.  Claims 1-18 were canceled.  Claims 19-38 were newly added.  Claims 19-38 are pending.

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 recites “Mixture according to Claim 22”.  The phrase “The mixture according to Claim 22” is suggested instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “and/or the group B”; however, there is no “group B” previously recited.  Accordingly, the meaning of claim 26 is indefinite.  Clarification and/or correction are required.
Claims 27 and 28 recite the phrase “in each case”, but it is unclear what encompasses “each case” as “case” is not previously set forth.  Clarification and/or correction are required.
Claim 28 recites “more radicals phenyl”.   Since “radicals” or “phenyl” are not specifically set forth previously in the claims upon which claim 28 depends, the phrase “more radicals phenyl” is not understood.  Clarification and/or correction are required.
Claim 33 sets forth “A composition comprising…a mixture of oligomers, polymers or dendrimers according to Claim 31”; however, claim 1 does not set forth oligomers, polymers or dendrimers. There is a lack of antecedent basis.  Claim 33 is considered indefinite.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-25, 27-30, and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2003/0031893 A1).
Xie discloses mixtures of isomeric aromatic amine compounds for electroluminescent devices (see abstract).  Example 8 is directed to an organic EL device comprising material “IAA-25” in the hole transport layer (see Table 2 at par. 101 and see par. 96-100).  Material IAA-25 is a mixture of isomeric aromatic amines (see Table 1, page 23):

    PNG
    media_image1.png
    271
    578
    media_image1.png
    Greyscale
.
The mixture “IAA-25” anticipates the mixture of two constitutional isomers of instant claim 19.  The material may be considered hole conducting material per instant claims 20 and 35.  The material may be considered triarylamine material per instant claim 21.  The diaryl amine may be considered a same functional structural element of instant claim 22.  Regarding claims 23 and 24, the naphthyl groups bond at a different site to the nitrogen in the two isomers (see Table 1 components for IAA-25, page 23).  Regarding claim 25, the diaryl amine components may be considered hole transport groups. Regarding claim 27, triarylaminyl groups are present in IAA-25 mixture material.   
Regarding claim 29, the isomeric material of IAA-25 only differs in the bonding location of the naphthyl and would appear to meet the similarity required by claim 29, but the reference does not expressly state a Tanimoto calculation.  The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark In re Best, 195 USPQ 431 (CCPA 1977).
	Regarding claim 30, isomer diarylamines are listed as each having a mol ratio of 1.05 (see Table 1, page 23, IAA-25).
	Regarding claim 34, the mixture is in solvent at the end of the synthesis process (see par. 93).  
Regarding claims 36 and 37, the material of the mixture (IAA-25) is produced in a coupling reaction (see par. 90-102, Table 1, and Table 2).
Regarding claim 38, an organic electroluminescent device is formed (see Example 8, Table 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2015/0337197 A1).
Jatsch teaches an electronic device with at least one compound according to the invention (see par. 65).   Preferred compounds include the following (see par. 48 for the below compounds and see also further shown compounds):

    PNG
    media_image2.png
    249
    251
    media_image2.png
    Greyscale
 (pg. 11) 
    PNG
    media_image3.png
    224
    193
    media_image3.png
    Greyscale
 (pg. 12).
While it is not seen where an example mixture of the two materials is set forth, Jatsch clearly teaches at least one compound according to the invention (see par. 65).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both of the above materials in combination for the same functional purpose.  One would expect to achieve a composition of two materials having a function for a device as desired with a predictable result and reasonable expectation of success.  Furthermore, MPEP 2144.06 sets forth, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
	Regarding claims 20 and 25, the formula (1) materials taught by Jatsch may be used for matrix (host) material (see par. 47).  
	Regarding claim 21, at least the above shown compounds (from page 11 and page 12) include an indenocarbazole structure and a pyrimidine structure.

	Regarding claim 27, the materials shown above comprise biphenyl groups.
	Regarding claim 28,at least the above materials include at least fluorene groups (see par. 48) and phenyl radicals (see par. 48).
Regarding claim 29, the two isomer materials shown above only differ in the bonding pattern of the biphenyl groups and would appear to meet the similarity property required by claim 29, but the reference does not expressly state a Tanimoto calculation.  The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 30, it would have been obvious to use the compounds suitable for the same purpose in any ratio amount including the claimed ratio range, because one would expect a mixture of materials for the same purpose of any combination amount to provide the desired function.
Regarding claims 31 and 33, the matrix material may be used in combination with an emitter such as a phosphorescent emitter (see par. 70).

Regarding claim 34, solvent may be used (see par. 62).
Regarding claim 35, the material may be used in a variety of layers of a device including as matrix (host), in a hole transport layer, or in an electron transport layer (see par. 69).
Regarding claims 36 and 37, the material is formed by a coupling reaction (see par. 50-58).  One or more compounds are formed into a layer of a device (see par. 62-66).
Regarding claim 38, a variety of electronic devices are taught (see par. 67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al., Journal of Materials Chemistry, (2014), Vol. 2, pages 2028-2036 discloses amine compounds for a light emitting device that are isomers of one another (see Chart 2 and Scheme 1 on page 2029).
Jadhav et al., Journal of Materials Chemistry, (2017), Vol. 5, pages 6014-6020 discloses positional isomers of tetraphenylethylene substituted phenanthroimidazoles (see title and Scheme 1 on page 6015).
Ekbote et al., Journal of Materials Chemistry (2018), Vol. 6, pages 2077-2087 discloses isomers of phenanthroimidazole as emitters in OLEDs (see title, abstract and Scheme 1 on page 2078).
Baldi et al., J. Chem. Inf. Model., (2010), Vol. 50, pages 1205-1222 discusses chemical similarity and Tanimoto scores (see title, abstract, and section 2.3 on page 1206).
The non-patent literature references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786